NO. 07-03-0025-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JULY 30, 2003

______________________________


ANTHONY LEON SUMMERS, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 128TH DISTRICT COURT OF ORANGE COUNTY;

NO. A-010013-R; HONORABLE PATRICK A. CLARK, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
ORDER

 Following a plea of not guilty, appellant was convicted by a jury of felony driving
while intoxicated and punishment was assessed by the trial court at 12 years confinement. 
After appellant perfected this appeal, the clerk's record was filed on January 21, 2003. 
Two motions for extensions of time in which to file the reporter's record were granted for
appellant's failure to designate the proceedings and exhibits to be prepared.  See Tex. R.
App. P. 34.6(b)(1).  After a third motion was filed again citing appellant's failure to
designate, this appeal was abated and the cause remanded to the trial court to determine 
why appellant was being deprived of a reporter's record.
	Pursuant to our order of abatement, the trial court held a hearing on April 17, 2003,
at which appellant's counsel was directed to file a designation immediately.  The
supplemental clerk's record contains appellant's "Request for Preparation of the Reporter's
Record and Designation of Matters to be Included" filed April 17, 2003.  On May 27, this
Court received a fourth motion for extension of time from the court reporter in which she
provided, "I have just recently received my designation letter.  Therefore, I am requesting
60 days to complete this request."  The motion was granted and the deadline was
extended to July 28.  On July 29, the court reporter filed a fifth motion for extension of time
requesting another 30 days without offering a reasonable explanation nor providing a copy
of her monthly written report as required by Rule 13.4 of the Texas Rules of Appellate
Procedure.
	Accordingly, we order Holli Hogan-Landry, Official Court Reporter for the 128th
District Court of Orange County, to transcribe and file with the Clerk of this Court a
reporter's record as required by the Texas Rules of Appellate Procedure and
encompassing the trial had in cause number A 010013-R.  The record shall include all
argument, evidence, and exhibits presented to the court during trial, as well as any pretrial
and post-trial hearings conducted in said cause.  We further order Ms. Hogan-Landry to
file the complete reporter's record in a manner by which it will be received by the Clerk of
this Court on or before 5:00 p.m. on Friday, August 22, 2003.  No further motions for
extension of time will be considered.  Finally, failure to file the reporter's record by the
deadline provided may result in a hearing requiring Ms. Hogan-Landry to show cause why
she should not be held in contempt, a complaint filed with the Court Reporter's Certification
Board, appropriate sanctions, or abatement to the trial court for appropriate action.
	It is so ordered.
							Per Curiam
Do not publish.

rk requiring payment
of the filing fee within a specified time. Tex. R. App. P. 42.3(c). 
 
                                                                           Per Curiam